This action is in response to the amendment filed 22 December 2020.  Claims 1, 5, 16, 18-20 have been amended.  Claims 2, 6, 17, 22-23 have been canceled.  Claims 1, 3-5, 7-16, 18-21, 24-30 are pending and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim(s) 1, 3-5, 7-9, 12, 16, 18-21, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0132215 A1) in view of Graham et al. (US 2016/0092817 A1) and further in view of Nawle et al. (US 2014/0075394 A1).

Claim 1.    Zhang discloses a method comprising:
displaying, by a computer system, a tree structure that includes a number of levels of a hierarchical organization for an entity, the tree structure displayed in a graphical user interface on a display system, hierarchical organizational chart (Paragraph 0032, Figures 1-6);
wherein a root level of the hierarchical organization for the entity is displayed in the graphical user interface, a manager in the hierarchical organization that is being represented by a node appears at the apex of organizational chart (Paragraph 0029, node 105 in Figures 1-6)
receiving, by the computer system, a first user input that selects a node of interest from a plurality of nodes within a selected level of the number of levels of the hierarchical organization, wherein the selected level is below the root level, selecting a sub-node of the hierarchical organizational chart (Paragraph 0032); and
moving, by the computer system, the node of interest in the plurality of nodes in the selected level relative to a horizontal axis to align the node of interest with moving the selected sub-node to a location to the left or right to the side of the chart matrix that has more room or to a position that is more centered (Paragraph 0033) in a vertical vector to ensure there is minimum spacing requirements are satisfied (Paragraph 0034); and
adding, by the computer system, a new level to the tree structure in the graphical user interface in which the new level is linked to the node of interest, a user selects a sub-node (122, Fig. 1) in a subtree (120 Fig. 1)of the hierarchical organizational chart, identifying sub-sub-nodes of the selected sub-node, determining a layout for the sub-subnodes (P. 0032), moving the selected subnode to a new location to the left or the right in the horizontal plane as the sub-tree 120 to signify that subnode 122 and the subnodes within matrix 120 reside in the same hierarchical level (P. 0033, Fig. 2), presenting the sub-sub-nodes below the selected sub-node (P. 0034, Fig. 2).

Zhang does not disclose the root level including a root node displayed on a vertical alignment axis of the graphical user interface; wherein the vertical alignment axis is selected to be aligned along one of a left alignment axis, and a right alignment axis; align the node of interest with the vertical alignment axis in the graphical user interface; wherein the node of interest is moved to have a direct linear connection to a plurality of displaying a first node and providing an icon for adding nodes in a y direction beneath the node, wherein the node is aligned to a side of the display, see icon 428A (P. 0048, Fig. 4C) displaying the nodes in a layout and expanding the layout along a particular direction or axis (P. 0068, Fig. 4F) including the y axis (P. 0082) Considering Figs. 4C and 4F, it is clear that a user may expand the nodes along a vertical axis along a side of the layout directly beneath the first node, wherein the node that is displayed by selecting the icon 428A is analogous to the claimed node of interest, and since Zhang discloses re-aligning nodes of a chart along an axis, the combination of Graham with Zhang allows the vertical axis to be to the left or right as would happen in Graham by expanding the nodes under the first node in Fig. 4C.  Therefore, considering the teachings of Zhang and Graham, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the root level including a root node displayed on a vertical alignment axis of the graphical user interface; wherein the vertical alignment axis is selected to be aligned along one of a left alignment axis, and a right alignment axis; align the node of interest with the vertical alignment axis in the graphical user interface; wherein the node of interest is moved to have a direct linear connection to a plurality of parent nodes above the selected level from the node of interest to the root with the teachings of Zhang.  One would have been motivated to combine the root level including a root node displayed on a vertical alignment axis of the graphical user interface; wherein the vertical alignment axis is selected to be aligned along one of a left alignment axis, and a right alignment axis; align the node of interest with the vertical alignment axis in the graphical user interface; wherein the node of interest is moved to have a direct linear connection to a plurality of parent nodes above the selected level from the node of interest to the root node, the direct linear connection disposed on the vertical alignment axis with the teachings of Zhang in order to convey information more efficiently and effectively by arranging the information in easily understandable visual layouts and styles.

Zhang does not disclose moving, by the computer system, at least one other node, as disclosed in the claims.  However, in the same field of invention, Nawle discloses the user swaps or re-orders any application by selecting that application icon through a single-touch long press gesture and dragging it to a new or different position and the application icons nearby where the application icon is being repositioned move aside to accommodate the swapped or re-ordered application (Paragraph 0067).  Therefore, considering the teachings of Zhang, Graham and Nawle, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine moving, by the computer system, at least one other node with the teachings of Zhang and Graham.  One would have been combine moving, by the computer system, at least one other node with the teachings of Zhang and Graham in order to allow the user to focus on the selected items by placing the focused items in a specific known region to reduce confusion and enhance ease of understand the chart.

Zhang does not disclose wherein for each organizational level vertically below the root level, each of a number of nodes at an equivalent organizational level are at a same horizontal level in the embodiment disclosed in Paragraphs 0032 – 0034 and Figure 2, as disclosed in the claims.  However, Zhang discloses presenting a hierarchical organization chart with a root node (highest ranking people) art at the apex and lowest ranking nodes (people) are at the bottom, a node (person) of interest is presented at the apex and the direct reports of the node (person) of interest are presented in a horizontal row below the node (person) of interest, selecting a direct report can cause the system to present the direct reports of the selected direct report in the organizational chart (P. 0026) see also (Figure 5), Graham discloses displaying a first node and providing an icon for adding nodes in a y direction beneath the node, wherein the node is aligned to a side of the display, see icon 428A (P. 0048, Fig. 4C) displaying the nodes in a layout and expanding the layout along a particular direction or axis (P. 0068, Fig. 4F) including the y axis (P. 0082) Considering Figs. 4C and 4F, it is clear that a user may expand the nodes along a vertical axis , and Nawle discloses displaying icons in a horizontal direction (Figures 7A and 7B).  Therefore, considering the teachings of Zhang, Graham and Nawle, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein for each organizational level vertically below the root level, each of a number of nodes at an equivalent organizational level are at a same horizontal level with the teachings of Zhang, Graham and Nawle.  One would have been motivated to combine wherein for each organizational level vertically below the root level, each of a number of nodes at an equivalent organizational level are at a same horizontal level with the teachings of Zhang, Graham and Nawle in order to allow the user to more easily distinguish a node (person) of interest from the direct reports of the node (person) of interest by arranging the directs reports in such a way that the user is more easily able to recognize the direct reports are at the same level and below the node (person) of interest (Zhang: Paragraph 0026).

Claim 2.    Canceled.

Claim 3.    Zhang, Graham and Nawle disclose the method of claim 1, and Zhang further discloses moving, by the computer system, the node of interest and the at least one other node in the plurality of nodes comprises: moving the node of interest in a left direction relative to the horizontal axis to align the node of interest with the left moving the selected sub-node to a location to the left or right to the side of the chart matrix that has more room or to a position that is more centered (Paragraph 0033).

Claim 4.    Zhang, Graham and Nawle disclose the method of claim 1, and Zhang further discloses moving, by the computer system, the node of interest and the at least one other node in the plurality of nodes comprises: moving the node of interest in a right direction relative to the horizontal axis to align the node of interest with a right alignment axis, moving the selected sub-node to a location to the left or right to the side of the chart matrix that has more room or to a position that is more centered (Paragraph 0033).

Claim 5.    Zhang, Graham and Nawle disclose the method of claim 1, and Zhang further discloses moving, by the computer system, the node of interest and the at least one other node in the plurality of nodes comprises: moving the node of interest in either a left direction or a right direction relative to the horizontal axis, moving the selected sub-node to a location to the left or right to the side of the chart matrix that has more room or to a position that is more centered (Paragraph 0033), however, Zhang does not disclose align the node of interest with the right alignment axis; and providing the selected level with at least one of a right expander control and a left expander control, as disclosed in the claims.  Graham discloses displaying a first node and providing an icon for adding nodes in an x direction to a side of the node and in .  Therefore, considering the teachings of Zhang, Graham and Nawle, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine align the node of interest with the right alignment axis; and providing the selected level with at least one of a right expander control and a left expander control with the teachings of Zhang, Graham and Nawle.  One would have been motivated to combine align the node of interest with the right alignment axis; and providing the selected level with at least one of a right expander control and a left expander control with the teachings of Zhang, Graham and Nawle in order to convey information more efficiently and effectively by arranging the information in easily understandable visual layouts and styles.

Claim 6.    Canceled.

Claim 7.    Zhang, Graham and Nawle disclose the method of claim 1, but do not disclose adding, by the computer system, the new level to the tree structure comprises; displaying a set of new nodes horizontally to form the new level below the node of interest, as disclosed in the claims.  However, Zhang discloses presenting a hierarchical organization chart with a root node (highest ranking people) art at the apex and lowest ranking nodes , Graham discloses displaying a first node and providing an icon for adding nodes in an x direction to a side of the node, see icon 428B (P. 0048, Fig. 4C) and expanding the nodes in the direction of the icon (P. 0049) and Nawle discloses displaying icons in a horizontal direction (Figures 7A and 7B).  Therefore, considering the teachings of Zhang, Graham and Nawle, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine adding, by the computer system, the new level to the tree structure comprises; displaying a set of new nodes horizontally to form the new level below the node of interest with the teachings of Zhang, Graham and Nawle.  One would have been motivated to combine adding, by the computer system, the new level to the tree structure comprises; displaying a set of new nodes horizontally to form the new level below the node of interest with the teachings of Zhang, Graham and Nawle in order to provide more layout options to the moving and shifting operation of Zhang and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is 

Claim 8.    Zhang, Graham and Nawle disclose the method of claim 7, but do not disclose adding, by the computer system, the new level to the tree structure further comprises: displaying a direct linkage between the node of interest in the selected level and each new node of the set of new nodes in the new level, as disclosed in the claims.  However, Zhang discloses displaying each of a set of sub-nodes with a direct linkage to the parent node (Figures 1-6). While “direct" linkages are not explicitly shown in Figures 1-6, the linkage is obvious from the arrangement of the sub-sub-nodes, for example in sub-sub-nodes 420 in Figure 4.  Therefore, considering the teachings of Zhang, Graham and Nawle, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine adding, by the computer system, the new level to the tree structure further comprises: displaying a direct linkage between the node of interest in the selected level and each new node of the set of new nodes in the new level with the teachings of Zhang, Graham and Nawle.  One would have been motivated to combine adding, by the computer system, the new level to the tree structure further comprises: displaying a direct linkage between the node of interest in the selected level and each new node of the set of new nodes in the new level with the teachings of Zhang, Graham and Nawle in order to provide the user with a clearer sense of the connection between a parent node and sub-nodes and the Supreme Court in KSR International Co. 

Claim 9.    Zhang, Graham and Nawle disclose the method of claim 1 but do not disclose receiving, by the computer system, a second user input that selects a new node of interest from a set of new nodes in the new level of the hierarchical organization; moving, by the computer system, the new node of interest relative to the horizontal axis to align the new node of interest with the vertical alignment axis in response to receiving the first user input; and adding, by the computer system, an additional new level to the tree structure in which the additional new level is linked to the new node of interest in the new level, as disclosed in the claims.  However, Zhang discloses , moving the selected sub-node to a location to the left or right to the side of the chart matrix that has more room or to a position that is more centered (Paragraph 0033) in a vertical vector to ensure there is minimum spacing requirements are satisfied (Paragraph 0034) and Nawle discloses the user swaps or re-orders any application by selecting that application icon through a single-touch long press gesture and dragging it to a new or different position and the application icons nearby where the application icon is being repositioned move aside to accommodate the swapped or re-ordered application (Paragraph .  Therefore, considering the teachings of Zhang, Graham and Nawle, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine receiving, by the computer system, a second user input that selects a new node of interest from a set of new nodes in the new level of the hierarchical organization; moving, by the computer system, the new node of interest relative to the horizontal axis to align the new node of interest with the vertical alignment axis in response to receiving the first user input; and adding, by the computer system, an additional new level to the tree structure in which the additional new level is linked to the new node of interest in the new level with the teachings of Zhang, Graham and Nawle.  One would have been motivated to combine receiving, by the computer system, a second user input that selects a new node of interest from a set of new nodes in the new level of the hierarchical organization; moving, by the computer system, the new node of interest relative to the horizontal axis to align the new node of interest with the vertical alignment axis in response to receiving the first user input; and adding, by the computer system, an additional new level to the tree structure in which the additional new level is linked to the new node of interest in the new level with the teachings of Zhang, Graham and Nawle because it would be very limiting for Zhang to be able to make only one move and Zhang makes it clear that any sub-node can be moved and sub-sub-nodes of the selected sub-node expanded, therefore, adding this feature further clarifies Zhang and makes Zhang more flexible.

Claim 12.    Zhang, Graham and Nawle disclose the method of claim 1, and Zhang further discloses displaying, by the computer system, the tree structure comprises: the tile can include the person's profile image, name, role/title in the organization, number of direct reports, number of total reports, and other attributes that are related to the person (Paragraph 0029).

Claim(s) 16 is/are directed to a method claim(s) similar to the method claim(s) of Claim(s) 1 and is/are rejected with the same rationale.

Claim 17.    Canceled.

Claim 18.    Zhang, Graham and Nawle disclose the method of claim 16, but Zhang does not disclose moving, by the computer system, the node of interest and the at least one other node in the number of nodes comprises: moving the node of interest relative to the horizontal axis to align the node of interest with one of the left alignment axis, and the right alignment axis, as disclosed in the claims.  However, Zhang discloses, moving the selected sub-node to a location to the left or right to the side of the chart matrix that has more room or to a position that is more centered (Paragraph 0033) in a vertical vector to ensure there is minimum spacing requirements are satisfied  and Graham discloses displaying a first node and providing an icon for adding nodes in a y direction beneath the node, wherein the node is aligned to a side of the display, see icon 428A (P. 0048, Fig. 4C) displaying the nodes in a layout and expanding the layout along a particular direction or axis (P. 0068, Fig. 4F) including the y axis (P. 0082) Considering Figs. 4C and 4F, it is clear that a user may expand the nodes along a vertical axis along a side of the layout directly beneath the first node, wherein the node that is displayed by selecting the icon 428A is analogous to the claimed node of interest, and since Zhang discloses re-aligning nodes of a chart along an axis, the combination of Graham with Zhang allows the vertical axis to be to the left or right as would happen in Graham by expanding the nodes under the first node in Fig. 4C.  In the same field of invention, Nawle discloses the user swaps or re-orders any application by selecting that application icon through a single-touch long press gesture and dragging it to a new or different position and the application icons nearby where the application icon is being repositioned move aside to accommodate the swapped or re-ordered application (Paragraph 0067).  Therefore, considering the teachings of Zhang, Graham and Nawle, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine moving, by the computer system, the node of interest and the at least one other node in the number of nodes comprises: moving the node of interest relative to the horizontal right alignment axis with the teachings of Zhang, Graham and Nawle.  One would have been motivated to combine moving, by the computer system, the node of interest and the at least one other node in the number of nodes comprises: moving the node of interest relative to the horizontal axis to align the node of interest with one of the left alignment axis, and the right alignment axis with the teachings of Zhang, Graham and Nawle in order to allow the user to focus on the selected items by placing the focused items in a specific known region to reduce confusion and enhance ease of understand the chart.

Furthermore, Graham discloses displaying a first node and providing an icon for adding nodes in an x direction to a side of the node, see icon 428B (P. 0048, Fig. 4C) and expanding the nodes in the direction of the icon (P. 0049).  Therefore, considering the teachings of Zhang, Graham and Nawle, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine providing the selected level with at least one of a right expander control and a left expander control with the teachings of Zhang, Graham and Nawle.  One would have been motivated to combine providing the selected level with at least one of a right expander control and a left expander control with the teachings of Zhang, Graham and Nawle in order to convey information more efficiently and effectively by arranging the information in easily understandable visual layouts and styles.



Claim 20.    Zhang, Graham and Nawle disclose the apparatus of claim 19, but Zhang does not disclose the vertical alignment axis is selected from one of the left alignment axis, and the right alignment axis, as disclosed in the claims.  However, Zhang discloses, moving the selected sub-node to a location to the left or right to the side of the chart matrix that has more room or to a position that is more centered (Paragraph 0033) in a vertical vector to ensure there is minimum spacing requirements are satisfied (Paragraph 0034) and Graham discloses displaying a first node and providing an icon for adding nodes in a y direction beneath the node, wherein the node is aligned to a side of the display, see icon 428A (P. 0048, Fig. 4C) displaying the nodes in a layout and expanding the layout along a particular direction or axis (P. 0068, Fig. 4F) including the y axis (P. 0082) Considering Figs. 4C and 4F, it is clear that a user may expand the nodes along a vertical axis along a side of the layout directly beneath the first node, wherein the node that is displayed by selecting the icon 428A is analogous to the claimed node of interest, and since Zhang discloses re-aligning nodes of a chart along an axis, the combination of Graham with Zhang allows the vertical axis to be to the left or right as would happen in Graham by expanding the nodes under the first .  In the same field of invention, Nawle discloses the user swaps or re-orders any application by selecting that application icon through a single-touch long press gesture and dragging it to a new or different position and the application icons nearby where the application icon is being repositioned move aside to accommodate the swapped or re-ordered application (Paragraph 0067).  Therefore, considering the teachings of Zhang, Graham and Nawle, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the vertical alignment axis is selected from one of the left alignment axis, and the right alignment axis with the teachings of Zhang, Graham and Nawle.  One would have been motivated to combine the vertical alignment axis is selected from one of the left alignment axis, and the right alignment axis with the teachings of Zhang, Graham and Nawle in order to allow the user to focus on the selected items by placing the focused items in a specific known region to reduce confusion and enhance ease of understand the chart.

Furthermore, Graham discloses displaying a first node and providing an icon for adding nodes in an x direction to a side of the node, see icon 428B (P. 0048, Fig. 4C) and expanding the nodes in the direction of the icon (P. 0049).  Therefore, considering the teachings of Zhang, Graham and Nawle, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the selected level is provided with at least one of a right expander control and a left expander control with the teachings of Zhang, Graham and Nawle.  One would have been motivated to combine providing the selected level with at least one of a right expander control and a left expander control with the teachings of Zhang, Graham and Nawle in order to convey information more efficiently and effectively by arranging the information in easily understandable visual layouts and styles.

Claim 21.    Zhang, Graham and Nawle disclose the apparatus of claim 19, and Zhang further discloses the node of interest represents a position associated with the entity and includes an image of a person that currently holds the position, a name of the person, a title of the person, and a dependent number that identifies a number of positions that are supervised by the person, the tile can include the person's profile image, name, role/title in the organization, number of direct reports, number of total reports, and other attributes that are related to the person (Paragraph 0029).

Claim 22.    Canceled.

Claim 23.   Canceled.

Claim 24. Zhang, Graham and Nawle disclose the apparatus of claim 19, and Zhang further discloses an uppermost level of the plurality of parent nodes is the root node, because node 105 is the manager of the lower nodes, node 105 .

Claim(s) 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0132215 A1) in view of Graham et al. (US 2016/0092817 A1) and Nawle et al. (US 2014/0075394 A1) and further in view of Keeley (US 2001/0045960 A1).

Claim 10.    Zhang, Graham and Nawle disclose the method of claim 1, but do not disclose changing, by the computer system, an appearance of the node of interest in response to receiving the first user input, as disclosed in the claims.  However, in the same field of invention, Keeley discloses highlighting a selected node in a tree (Paragraph 0039), children or sub-nodes on a single horizontal level and dragging a node to another location (Paragraph 0042), dragging and reordering elements in a list (Paragraph 0059).  Therefore, considering the teachings of Zhang, Graham, Nawle and Keeley, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine changing, by the computer system, an appearance of the node of interest in response to receiving the first user input with the teachings of Zhang, Graham and Nawle.  One would have been motivated to combine changing, by the computer system, an appearance of the node of interest in response to receiving the first user input with the teachings of Zhang, Graham and Nawle in order to more clearly distinguish the selected sub-node.

Claim 11.    Zhang, Graham, Nawle and Keeley disclose the method of claim 10, and Keeley further discloses highlighting a selected node in a tree (Paragraph 0039), children or sub-nodes on a single horizontal level and dragging a node to another location (Paragraph 0042), dragging and reordering elements in a list (Paragraph 0059).  Therefore, considering the teachings of Zhang, Graham, Nawle and Keeley, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine changing, by the computer system, the appearance of the node of interest comprises: changing at least one of a background color, a font color, or a highlight color of at least a portion of the node of interest with the teachings of Zhang, Graham, Nawle and Keeley.  One would have been motivated to combine changing, by the computer system, the appearance of the node of interest comprises: changing at least one of a background color, a font color, or a highlight color of at least a portion of the node of interest with the teachings of Zhang, Graham, Nawle and Keeley in order to more clearly distinguish the selected sub-node.

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0132215 A1) in view of Graham et al. (US 2016/0092817 A1) and Nawle et al. (US 2014/0075394 A1) and further in view of Wakita et al. (US 2002/0059349 A1).

displaying an organizational chart with vacant positions (Figure 50).  Therefore, considering the teachings of Zhang, Graham, Nawle and Wakita, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine displaying the set of nodes in the level of the tree structure comprises: displaying the set of nodes in the level of the tree structure in which at least a second node in the set of nodes represents a vacant position associated with the entity with the teachings of Zhang, Graham and Nawle.  One would have been motivated to combine displaying the set of nodes in the level of the tree structure comprises: displaying the set of nodes in the level of the tree structure in which at least a second node in the set of nodes represents a vacant position associated with the entity with the teachings of Zhang, Graham and Nawle because Zhang displays status of direct reports to managers and adding vacant positions would expand the information available to a manager.

Claim 14.    Zhang, Graham and Nawle disclose the method of claim 1 and Zhang further discloses displaying sub-nodes in a horizontal direction (Figure 5).  In the same field of invention, Wakita discloses expand and collapse indicators (Figures 38-49).  Therefore, considering the teachings of Zhang, Graham, Nawle and Wakita, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine displaying a set of new nodes horizontally below the node of interest to form a new level of the tree structure in the graphical user interface in which the new level is linked to the node of interest; and displaying an expander control in the graphical user interface, wherein the expander control indicates that the new level includes at least one other new node in addition to the set of new nodes that are displayed in the graphical user interface with the teachings of Zhang, Graham and Nawle.  One would have been motivated to combine displaying a set of new nodes horizontally below the node of interest to form a new level of the tree structure in the graphical user interface in which the new level is linked to the node of interest; and displaying an expander control in the graphical user interface, wherein the expander control indicates that the new level includes at least one other new node in addition to the set of new nodes that are displayed in the graphical user interface with the teachings of Zhang, Graham and Nawle in order to give the user more control over display of the organizational chart.

Claim 15.    Zhang, Graham, Nawle and Wakita disclose the method of claim 14 and Wakita discloses expand and collapse indicators (Figures 38-49).  Therefore, considering the teachings of Zhang, Graham, Nawle and Wakita, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine receiving, by the computer system, a second user input that selects the expander control through the graphical user interface; removing, by the computer system, a first portion of the set of new nodes currently displayed in the new with the teachings of Zhang, Graham, Nawle and Wakita.  One would have been motivated to combine receiving, by the computer system, a second user input that selects the expander control through the graphical user interface; removing, by the computer system, a first portion of the set of new nodes currently displayed in the new level from the graphical user interface in response to receiving the first user input; and displaying, by the computer system, at least a portion of the at least one other new node in the new level in the graphical user interface with the teachings of Zhang, Graham, Nawle and Wakita in order to give the user more control over display of the organizational chart.

Claim(s) 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2016/0132215 A1) in view of Graham et al. (US 2016/0092817 A1) and Nawle et al. (US 2014/0075394 A1) and further in view of Headlund (US 2004/0267591 A1).

Claim 25. Zhang, Graham and Nawle method of claim 1, but do not disclose the node of interest includes a plurality of images that are joined to indicate that a single position corresponding to the node of interest is filled by a plurality of persons, as disclosed in the claims.  However, Zhang discloses tile templates for displaying information for a user represented by a node in the organizational chart, the tile template information including a .  In the same field of invention, Hedlund discloses a method and system for creating an optimized workforce schedule for a set of local or remote human resources to insure optimum staff schedules based on forecasted demand, past schedules, employee skill sets, and employee preferences (Abstract) for analyzing employee shift patterns, and employees are assigned specific tasks during specific shifts (P. 0037), providing a user interface displaying schedules for a set of staff members showing a plurality of schedules for the various staff members specifying when individual staff members are available to work (P. 0040) where the times represent the shift of each staff member (P. 0040, Fig. 4) That is, Fig. 4 displays a plurality of staff members and their respective shift schedules.  Therefore, considering the teachings of Zhang, Graham, Nawle and Hedlund, it would have been obvious to one having ordinary skill in the art before the combine the node of interest includes a plurality of images that are joined to indicate that a single position corresponding to the node of interest is filled by a plurality of persons with the teachings of Zhang, Graham and Nawle.  One would have been motivated to combine the node of interest includes a plurality of images that are joined to indicate that a single position corresponding to the node of interest is filled by a plurality of persons with the teachings of Zhang, Graham and Nawle in order to more effectively and efficiently recognize and analyze the scheduling of personnel based on individual employee characteristics, forecasted workloads, and past scheduling patterns (Hedlund: 0003).

Claim 26. Zhang, Graham, Nawle and Hedlund disclose the method of claim 25, and Hedlund discloses a method and system for creating an optimized workforce schedule for a set of local or remote human resources to insure optimum staff schedules based on forecasted demand, past schedules, employee skill sets, and employee preferences (Abstract) for analyzing employee shift patterns, and employees are assigned specific tasks during specific shifts (P. 0037), providing a user interface displaying schedules for a set of staff members showing a plurality of schedules for the various staff members specifying when individual staff members are available to work (P. 0040) where the times represent the shift of each staff member (P. 0040, Fig. 4) That is, Fig. 4 displays a plurality of staff members and their respective shift schedules.  Therefore, considering the teachings of Zhang, Graham, Nawle and combine the plurality of persons work different shift periods with the teachings of Zhang, Graham, Nawle and Hedlund.  One would have been motivated to combine the plurality of persons work different shift periods with the teachings of Zhang, Graham, Nawle and Hedlund in order to more effectively and efficiently recognize and analyze the scheduling of personnel based on individual employee characteristics, forecasted workloads, and past scheduling patterns (Hedlund: 0003).

Claims 27 and 28 are directed to method claims similar to the method claims of Claims 25 and 26 and are rejected with the same rationale.

Claims 29 and 30 are directed to apparatus claims similar to the method claims of Claims 25 and 26 and are rejected with the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16, 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant states:
Claim 1 as amended is representative and reads as follows:
1. A method comprising:

receiving, by the computer system, a first user input that selects a node of interest from a plurality of nodes within a selected level of the number of levels of the hierarchical organization, wherein the selected level is below the root level;
moving, by the computer system, the node of interest and at least one other node in the plurality of nodes in the selected level relative to a horizontal axis to align the node of interest with the vertical alignment axis in the graphical user interface, wherein the node of interest is moved to have a direct linear connection to a plurality of parent nodes above the selected level from the node of interest to the root node, the direct linear connection disposed on the vertical alignment axis; and
adding, by the computer system, a new level to the tree structure in the graphical user interface in which the new level is linked to the node of interest, wherein for each organizational level vertically below the root 
For instance, the references do not disclose or suggest moving, by the computer system, the node of interest and at least one other node in the plurality of nodes in the selected level relative to a horizontal axis to align the node of interest with a vertical alignment axis in the graphical user interface, wherein the vertical alignment axis is selected to be aligned along one of a left alignment axis and a right alignment axis, wherein the node of interest is moved to have a direct linear connection to a plurality of parent nodes above the selected level from the node of interest to the root node, the direct linear connection disposed on the vertical alignment axis. 

New prior art reference Graham discloses displaying a first node and providing an icon for adding nodes in a y direction beneath the node, wherein the node is aligned to a side of the display, and displaying the nodes in a layout and expanding the layout along a particular direction or axis, including the y axis.  Considering Figs. 4C and 4F, it is clear that a user may expand the nodes along a vertical axis along a side of the layout directly beneath the first node, wherein the node that is displayed by selecting the icon 428A is analogous to the claimed node of interest.  Since Zhang discloses re-aligning nodes of a chart along an axis, the combination of Graham with Zhang allows the vertical axis to be to the left or right as would happen in Graham by expanding the 

The applicant states:
With regard to dependent claims 5, 18 and 20, the invention requires providing the selected level with at least one of a right expander control and a left expander control. In particular, the reference do not disclose or suggest a selected level with at least one of a right expander control and a left expander control. Consequently, Zhang, Callens, Nawle, Keeley, Wakita, Slinker and/or Headlund alone or in combination do not disclose or suggest the claimed elements of claims 25-30 because the Zhang, Callens, Nawle, Keeley, Wakita, Slinker and/or Headlund do not disclose or suggest a selected level with at least one of a right expander control and a left expander control.

Zhang further discloses moving the selected sub-node to a location to the left or right to the side of the chart matrix that has more room or to a position that is more centered, and Graham discloses displaying a first node and providing an icon for adding nodes in an x direction to a side of the node and in a y direction beneath the node, wherein the node is aligned to a side of the display and expanding the nodes in the direction of the icon, and displaying the nodes in a layout and expanding the layout along a particular direction or axis, including the y axis. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        3/5/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177